                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                          Plaintiff,                                           8:19CR105

         vs.
                                                                                 ORDER
 BRIAN CAMPBELL and MATTHEW CAMPBELL,

                          Defendants.

        The Court has been advised that the defendants request permission to enter a plea of guilty.
        IT IS ORDERED that:
        1.      This case will not be placed on the trial docket based upon the request of the defendants.
        2.      A hearing on the defendants’ anticipated pleas of guilty is scheduled before Magistrate
Judge Susan M. Bazis on Thursday, May 2, 2019 at the hour of 2:30 p.m. in Courtroom No. 7, Second
Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska.
        3.      At least two (2) working days in advance of the plea proceeding above, counsel for
plaintiff and for defendants shall provide to the undersigned magistrate judge a copy of the following: a) a
copy of the Petition to Enter A Guilty Plea; b) a copy of any plea agreement; and c) a copy of any
charging document not yet on file. Failure to meet this deadline will cause the plea proceeding to be
cancelled.
        4.      On or before the date for the plea proceeding, counsel for plaintiff and for defendants
shall provide to the assigned probation officer their respective versions of the offense for purposes of
preparing the presentence investigation report.
        5.      For these defendants, the time between today’s date and the hearing on the anticipated
plea of guilty is excluded for purposes of computing the limits under the Speedy Trial Act. See 18 U.S.C.
§ 3161(h)(1)(G) & (h)(7)(A).
        6.      If a defendant is not proficient in the English language, then the defense counsel must
arrange for the person who translated the petition and plea agreement to be present for entry of the plea
OR shall present a completed “DECLARATION OF INTERPRETER (TRANSLATOR)” form available from
the courtroom deputy clerk.
        Dated this 22nd day of April, 2019.

                                                          BY THE COURT:

                                                          s/ Susan M. Bazis
                                                          United States Magistrate Judge
